Citation Nr: 1511207	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from May 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied the Veteran's claim for service connection for bladder cancer, including as due to herbicide exposure. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2014.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran does not have bladder cancer that manifested during service or is otherwise related to service, to include exposure to herbicides.


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through April 2010 and September 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the April 2010 and September 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2010 and September 2011 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the April 2010 and September 2011 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment he has received from both private and VA treatment providers.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection but finds that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2014).  In this case, as discussed below, there is simply no indication that the Veteran's bladder cancer is related to his time in service except by way of the Veteran's unsupported allegation that his cancer might be related to herbicide exposure many years earlier.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  Additionally, the Veteran and his representative have both submitted written argument in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2014.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran has contended that he has bladder cancer as a result of his time on active duty.  Specifically, the Veteran contends that he was exposed to herbicides while serving in Vietnam.  Regarding diagnosis of the Veteran's claimed disability, a review of his service treatment records reflects that the record is silent as to diagnoses of or treatment for bladder cancer or any bladder problems.  (At the Veteran's separation, a report of medical examination, prepared in April 1966, shows that he had a normal genitourinary system, with no abnormalities noted.)  Relevant post-service medical evidence consists of records of treatment the Veteran has received from both private and VA treatment providers.  These records confirm that the Veteran was fist suspected of having bladder cancer by his VA providers in August 2009; the diagnosis was confirmed in April 2010, as noted in a letter from the Veteran's private physician.  Since that time, the Veteran has continued to seek treatment for bladder cancer.  The Veteran has also submitted statements to VA in support of his claim and has testified before the undersigned Veterans Law Judge.  On each of these occasions, the Veteran has contended that he believes his current bladder cancer is etiologically linked to the herbicides to which he was exposed while on active duty.

In this case, the Board finds that the Veteran's claim fails on a presumptive basis for exposure to herbicides because bladder cancer is not among those diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2014).  Therefore, any currently diagnosed bladder cancer is not presumed to be the result of in-service disease or injury, even assuming the Veteran's in-service herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the record does not contain medical evidence linking the Veteran's bladder cancer to herbicide exposure.  It should also be pointed out that the cancer was not manifested within a year of the Veteran's separation from service and therefore may not be service connected based on the presumption of 38 C.F.R. § 3.307(a) (2014) (certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within a year of separation from qualifying service).  Service connection on a presumptive basis is therefore not warranted.

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding establishing service connection based on direct exposure to herbicides, the Veteran contends, as noted above, that his bladder cancer is the result of exposure to herbicides while serving on board ship near Vietnam during his period of active duty.  Here, however, relevant post-service evidence reflects that the Veteran was first diagnosed with bladder cancer in 2009, more than forty years after his separation from active duty.  No opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating his bladder cancer to service, including to his claimed in-service herbicide exposure.  To the contrary, the Veteran acknowledged at his March 2014 hearing before the undersigned Veterans Law Judge that none of his physicians, either VA or private, had linked his bladder cancer to herbicide exposure.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating bladder cancer to military service, including to any in-service herbicide exposure.  Absent a medical opinion in the record of a relationship to military service in general, or specifically to exposure to herbicide agents during military service, the Veteran's claim for service connection for bladder cancer must be denied.  Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of bladder cancer in service; to the contrary, medical records submitted by the Veteran establish that he was not diagnosed with bladder cancer until 2009 at the earliest, more than forty years after his separation from active duty.  

In that connection, the Board notes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In this case, however, even assuming that he was exposed to herbicides in service, the Veteran as a lay person is not competent to assign himself a diagnosis of a complex disease such as bladder cancer or relate the disease, or any residuals thereof, to herbicide exposure.  

The Board further notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  Importantly, in this case, the Veteran has not contended that he first developed bladder cancer while on active duty or that he has suffered from bladder cancer continuously since service.  Further, there is no medical evidence demonstrating that, before the 2009 treatment notes documenting findings suggestive of bladder cancer, the Veteran had complained of any bladder problem to any medical professional at any time since his separation from service.

The Board concedes that the Veteran has been treated for bladder cancer during the appeal period but notes that none of his treatment providers has provided an opinion that any such disability is related to military service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's bladder cancer to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as the relationship between his current bladder cancer and military service.  See Bostain, 11 Vet. App. at 127.  In summary, as there is no evidence of record relating the Veteran's current bladder cancer, or any residuals of bladder cancer, to service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Bladder cancer was not shown in service, and the record contains no suggestion of a causal link between bladder cancer and active service; the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bladder cancer.  Although the Veteran asserts that his bladder cancer can be attributed to his time in service, and particularly exposure to herbicides, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bladder cancer is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


